Case 3:20-cv-01008-RDM Document13 Filed 10/30/20 Page 1 of 1

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ABEL HELB,
Plaintiff :
Vv. ; 3:20-CV-1008
(JUDGE MARIANI)
ANGELA HOOVER, et al.
Defendants
ORDER
AND NOW, THIS F2 fe DAY OF OCTOBER, 2020, upon review of
Magistrate Judge Carlson’s Report and Recommendation (“R&R”) (Doc. 12) for clear error
or manifest injustice, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 12) is ADOPTED for the reasons stated therein.
2. Plaintiff's action is DISMISSED WITH PREJUDICE for failure to comply with the
Court’s Orders and for failure to prosecute this action, as well as for failure to state

a claim.!

3. The Clerk of Court is directed to CLOSE this action.

   

Robert D. Mariani
United States District Judge

 

 

' The Court also agrees with the prior R&R’s findings, adopted by this Court on September 17,
2020 (Doc. 10), that an application of the Poulis factors supports the dismissal of this action. See Doc. 8,
at 5-11; Poulis v. State Farm Fire and Cas. Co., 747 F.2d 863 (3d Cir. 1984).
